
	
		I
		111th CONGRESS
		1st Session
		H. R. 1367
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To strengthen the liability of parent companies for
		  violations of sanctions by foreign entities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Business with Terrorists Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)EntityThe term entity means a
			 partnership, association, trust, joint venture, corporation, or other
			 organization.
			(2)Parent
			 companyThe term parent
			 company means an entity that is a United States person and—
				(A)the entity owns, directly or indirectly,
			 more than 50 percent of the equity interest by vote or value in another
			 entity;
				(B)board members or employees of the entity
			 hold a majority of board seats of another entity; or
				(C)the entity otherwise controls or is able to
			 control the actions, policies, or personnel decisions of another entity.
				(3)United States personThe term United States person
			 means—
				(A)a natural person who is a citizen of the
			 United States or who owes permanent allegiance to the United States; and
				(B)an entity that is organized under the laws
			 of the United States, any State or territory thereof, or the District of
			 Columbia, if natural persons described in subparagraph (A) own, directly or
			 indirectly, more than 50 percent of the outstanding capital stock or other
			 beneficial interest in such entity.
				3.Liability of parent companies for
			 violations of sanctions by foreign entities
			(a)In GeneralIn any case in which an entity engages in
			 an act outside the United States that, if committed in the United States or by
			 a United States person, would violate the provisions of Executive Order 12959
			 (50 U.S.C. 1701 note) or Executive Order 13059 (50 U.S.C. 1701 note), or any
			 other prohibition on transactions with respect to Iran imposed under the
			 authority of the International Emergency Economic Powers Act (50 U.S.C. 1701 et
			 seq.), the parent company of the entity shall be subject to the penalties for
			 the act to the same extent as if the parent company had engaged in the
			 act.
			(b)ApplicabilitySubsection (a) shall not apply to a parent
			 company of an entity on which the President imposed a penalty for a violation
			 described in subsection (a) that was in effect on the date of the enactment of
			 this Act if the parent company divests or terminates its business with such
			 entity not later than 90 days after such date of enactment.
			
